DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
Please cancel claims 9-14.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a roll device comprising: 
 	a feeding roll in which a web is wound; 
 	a winding roll configured to wind the web fed from the feeding roll; and 
 	a partition inserted between layers of the web of the feeding roll, wherein the partition is disposed to separate an outermost layer of the web of the feeding roll from an inner layer of the web overlapped with the outermost layer, 
 	wherein the web is fed upward from the feeding roll, and 
 	a leading end of the partition is disposed lower than an axis of the feeding roll in a vertical direction.

5.	U.S. Patent number 5,135,319 to Kobayashi et al. disclosed a similar invention in Fig. 6. Unlike in the instant application, Kobayashi et al. are silent about “a partition inserted between layers of the web of the feeding roll, wherein the partition is disposed to separate an outermost layer of the web of the feeding roll from an inner layer of the web overlapped with the outermost layer”.

6.	U.S. Patent number 3,797,777 to Hosono et al. also disclosed a similar invention in Fig. 7. Unlike in the instant application, Hosono et al. are silent about “wherein the web is fed upward from the feeding roll, and a leading end of the partition is disposed lower than an axis of the feeding roll in a vertical direction”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853